
	

114 HR 2882 IH: Promise Neighborhoods Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2882
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2015
			Mr. Payne (for himself, Mr. Conyers, Mr. Danny K. Davis of Illinois, Ms. Norton, Ms. Brown of Florida, Mr. Cummings, Mr. Rangel, Mr. Richmond, Mrs. Watson Coleman, Mr. Pascrell, Mr. McGovern, Mr. Takano, Ms. Fudge, Ms. Wilson of Florida, Ms. Plaskett, Mr. Meeks, Ms. Lee, Mr. Scott of Virginia, Mr. Butterfield, Ms. Jackson Lee, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To support Promise Neighborhoods.
	
	
 1.Short titleThis Act may be cited as the Promise Neighborhoods Act of 2015. 2.FindingsCongress finds the following:
 (1)Between 2007 and 2009, the number of children in the United States living in poverty increased by 2,200,000, to 15,500,000 children.
 (2)According to the National Center for Children in Poverty, the number of poor children under age 6 increased by 24 percent between 2000 and 2007. The Center also found that, in Iowa, 20 percent of children under age 6 live in poor families.
 (3)According to the Organization for Economic Co-operation and Development (OECD), in 2008, the United States had a child poverty rate of 20.6 percent, making the United States the OECD nation with the fourth worst level of child poverty. Of the 4 most developed countries in the world, the United States has the highest rate of child poverty.
 (4)According to the National Center for Children in Poverty, at age 4, children who live below the poverty line are 18 months below normal learning and achievement for their age group, and by age 10 that gap is still present. For children living in the poorest families, the gap is even larger.
 (5)Children from low-income families are more likely to have low levels of school engagement, to be chronically absent from school, to have emotional and behavioral problems, and to live in stressful home environments.
 (6)By age 3, children in low-income homes will have heard one-third as many words as children in middle-income and high-income homes.
 (7)Studies show that children who attend high-quality early childhood education programs are less likely to repeat grades, less likely to be assigned to special education, and more likely to perform better on standardized tests, experience reduced rates of teenage pregnancy, and graduate from high school. Additionally, such children are less likely to engage in criminal behavior and more likely to obtain employment at higher wages. Economically disadvantaged children gain even larger benefits from such high-quality programs.
 (8)Compared with children in kindergarten from low-income families, children in kindergarten from high-income families live in homes with 3 times the number of books and such children are 4 times as likely to have a computer at home. Children from high-income families also watch far less television and are more likely to visit museums or libraries.
 (9)By the time children from low-income families enter kindergarten, they are already 3 months behind the national average in reading and mathematics skills, a gap that persists through high school.
 (10)A child from a middle-income family typically enters first grade with about 1,000 hours of one-on-one picture book reading time with parents, other relatives, or teachers, but a child from a low-income family averages less than 100 hours of such reading time.
 (11)The percentage of households with children reporting food insecurity (limited or uncertain access to nutritious, safe foods) increased by 25 percent between 2007 and 2008. Poor nutrition is linked to behavioral problems, lower educational performance, and delayed socio-emotional development.
 (12)Twenty-nine percent of high-achieving 8th graders from low-income families complete college. This is the same rate of college completion as low-achieving 8th graders from high-income families.
 (13)About one-fourth of all students who start 9th grade will not graduate 4 years later. For African-American and Latino students, that figure increases to 40 percent. A 16- to 24-year-old coming from a high-income family is about 7 times as likely to have completed high school as a 16- to 24-year-old coming from a low-income family.
 (14)The average annual cost to incarcerate a youth in the United States is approximately $88,000, while per pupil annual spending for a student in kindergarten through grade 12 is $10,000.
 3.PurposeThe purpose of this Act is to significantly improve academic outcomes, including school readiness, high school graduation, and college entry and success of children living in our Nation’s most distressed neighborhoods, by using data-driven decisionmaking and existing external resources to provide children in such neighborhoods with access to a community-based continuum of high-quality pipeline services that include access to early learning opportunities, high-quality schools, and best available evidence that address the needs of such children from birth through college and career.
 4.DefinitionsIn this Act: (1)In generalExcept as otherwise provided, the terms used in this Act have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)ChildThe term child means an individual from birth through age 21. (3)College and career readinessThe term college and career readiness means the level of preparation a student needs in order to—
 (A)enroll and succeed, without remediation, in credit-bearing courses at an institution of higher education;
 (B)demonstrate the full range of knowledge and perform the full range of workplace skills necessary to succeed and advance in 21st century careers, such as higher-order thinking, collaboration and teamwork, and oral and written communication skills; and
 (C)complete a program leading to an industry-recognized credential that prepares graduates to obtain employment with family-sustaining wages and opportunities for advancement.
 (4)Community of practiceThe term community of practice means a group of entities that interact regularly to share best practices to address one or more persistent problems, or improve practice with respect to such problems, in one or more neighborhoods.
 (5)Expanded learning timeThe term expanded learning time means using a longer school day, week, or year schedule to significantly increase the total number of school hours to include additional time for—
 (A)instruction in core academic subjects; (B)instruction in other subjects and enrichment and other activities that contribute to a well-rounded education, including music and the arts, physical education, service-learning, and experiential and work-based learning opportunities (such as community service, learning apprenticeships, internships, and job shadowing); and
 (C)instructional and support staff to collaborate, plan, and engage in professional development, including on family and community engagement, within and across grades and subjects.
 (6)Family and community engagementThe term family and community engagement means the process of engaging family and community members in education meaningfully and at all stages of the planning, implementation, and school and neighborhood improvement process, including, at a minimum—
 (A)disseminating a clear definition of the neighborhood to the members of the neighborhood; (B)ensuring representative participation by the members of such neighborhood in the planning and implementation of the activities of each grant awarded under this Act;
 (C)regular engagement by the eligible entity and the partners of the eligible entity with family members and community partners;
 (D)the provision of strategies and practices to assist family and community members in actively supporting student achievement and child and youth development; and
 (E)collaboration with institutions of higher education and employers to align expectations and programming with college and career readiness.
 (7)Family and student supportsThe term family and student supports includes— (A)health programs (including both mental health and physical health services);
 (B)school-, public-, and child-safety programs; (C)programs that improve family stability;
 (D)employment programs (including those that meet local business needs, such as internships and externships);
 (E)social service programs; (F)legal aid programs;
 (G)financial education programs; (H)adult education and family literacy programs;
 (I)family and community engagement programs; and (J)programs that increase access to learning technology and enhance the digital literacy skills of students.
 (8)Family memberThe term family member means a parent (as defined in section 9101 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), relative, or other adult who is responsible for the education, care, and well-being of a child.
 (9)Integrated student supportsThe term integrated student supports means services, supports, and community resources, which shall be offered through a site coordinator for at-risk students, that have been shown by evidence-based research—
 (A)to increase academic achievement and engagement; (B)to support positive child and youth development; and
 (C)to increase student preparedness for success in college and the workforce. (10)NeighborhoodThe term neighborhood means a defined geographical area in which there are multiple signs of distress, demonstrated by indicators of need, including poverty, childhood obesity rates, academic failure, and rates of juvenile delinquency, adjudication, or incarceration.
 (11)PipelineThe term pipeline means a continuum of supports and services (including pipeline services, as defined in this Act) for children from birth through college entry, college success, and career attainment.
 (12)Pipeline servicesThe term pipeline services includes, at a minimum, strategies to address through services or programs (including integrated student supports and wraparound services) the following:
 (A)Prenatal education and support for expectant parents. (B)High-quality early learning opportunities.
 (C)High-quality schools and out-of-school-time programs and strategies. (D)Support for a child’s transition to elementary school, between elementary school and middle school, from middle school to high school, and from high school into and through college and into the workforce.
 (E)Family and community engagement. (F)Family and student supports.
 (G)Activities that support college and career readiness, such as— (i)assistance with college admissions, financial aid, and scholarship applications, especially for low-income and low-achieving students; and
 (ii)career preparation services and supports. (H)Neighborhood-based support for college-age students who have attended the schools in the pipeline, or students who are members of the community, facilitating their continued connection to the community and success in college and the workforce.
				IPROMISE NEIGHBORHOOD PARTNERSHIP GRANTS 
			101.Program authorized
 (a)In generalFrom amounts appropriated under section 204, the Secretary shall award grants, on a competitive basis, to eligible entities to implement a comprehensive, evidence-based pipeline that engages community partners to improve academic achievement, student development, and college and career readiness, measured by common outcomes, by carrying out the activities described in section 104 in neighborhoods with high concentrations of low-income individuals and persistently low-achieving schools or schools with an achievement gap.
				(b)Duration
 (1)In generalGrants awarded under this title shall be for a period of not more than 5 years. (2)RenewalThe Secretary may renew grants under this title for an additional period of not more than 5 years, if an eligible entity demonstrates significant success in—
 (A)ensuring school readiness, including success in early learning; (B)improving academic outcomes, including academic achievement and graduation rates;
 (C)increasing college and career readiness, including rates of enrollment in institutions of higher education; and
 (D)improving the health, mental health, and social and emotional well-being of children. (c)Continued fundingContinued funding after the third year of the grant period shall be contingent on the eligible entity’s progress toward meeting the performance metrics described in section 106(a).
				(d)Matching requirement
 (1)In generalEach eligible entity receiving a grant under this title shall contribute matching funds in an amount equal to not less than 100 percent of the amount of the grant.
 (2)Private fundsA portion of such funds shall come from private, nongovernmental sources as follows: (A)An eligible entity that includes a local educational agency eligible to receive funding under subpart 1 or 2 of part B of title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7341 et seq.)—
 (i)shall contribute not less than 10 percent of the amount of the grant from private, nongovernmental sources; and
 (ii)shall increase this portion gradually over the life of the grant until it equals or exceeds 15 percent of the amount of the grant.
 (B)An eligible entity that includes an Indian tribe or tribal organization, as defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)—
 (i)shall contribute not less than 10 percent of the amount of the grant from private, nongovernmental sources; and
 (ii)shall increase this portion gradually over the life of the grant until it equals or exceeds 15 percent of the amount of the grant.
 (C)An eligible entity not described in subparagraph (A) or (B)— (i)shall contribute not less than 10 percent of the amount of the grant from private, nongovernmental sources; and
 (ii)shall increase this portion gradually over the life of the grant until it equals or exceeds 25 percent of the amount of the grant.
 (e)Financial hardship waiverThe Secretary may waive or reduce the matching requirement described in subsection (d) if the eligible entity demonstrates a need due to significant financial hardship.
 102.Eligible entitiesIn this title, the term eligible entity means a nonprofit entity acting as the lead applicant for a grant under this title in partnership with a local educational agency. Such partnership may also include any of the following entities:
 (1)An institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (2)The office of a chief elected official of a unit of local government. (3)An Indian tribe or tribal organization, as defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
				103.Application requirements
 (a)In generalTo be eligible to receive a grant under this title, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (b)Contents of applicationAt a minimum, an application described in subsection (a) shall include the following: (1)A description of a plan to significantly improve the academic outcomes of children living in an identified neighborhood by providing a pipeline that addresses the neighborhood’s needs, as identified by the needs analysis described in paragraph (4) and supported by evidence-based practices.
 (2)A description of the neighborhood that the eligible entity will serve. (3)Measurable annual goals for the outcomes of the grant, including—
 (A)performance goals, in accordance with the metrics described in section 106(a), for each year of the grant; and
 (B)projected participation rates and any plans to expand the number of children served or the neighborhood proposed to be served by the grant program.
 (4)An analysis of the needs and assets of the neighborhood identified in paragraph (2), including— (A)a description of the process through which the needs analysis was produced, including a description of how family and community members were engaged in such analysis;
 (B)an analysis of community assets within, or accessible to, the neighborhood, including, at a minimum—
 (i)early learning programs, including high-quality child care, Early Head Start programs, Head Start programs, and prekindergarten programs;
 (ii)the availability of healthy food options and opportunities for physical activity; (iii)existing family and student supports;
 (iv)locally owned businesses and employers; and (v)institutions of higher education;
 (C)evidence of successful direct services and collaboration within the neighborhood; (D)the steps that the eligible entity is taking, at the time of the application, to meet the needs identified in the needs analysis; and
 (E)any barriers the eligible entity, public agencies, and other community-based organizations have faced in meeting such needs.
 (5)A description of the data and evidence base used to identify the pipeline services to be provided, including data regarding—
 (A)school readiness; (B)academic achievement and college and career readiness;
 (C)secondary school graduation rates; (D)health indicators, such as rates of childhood obesity or other health and developmental risk factors;
 (E)college enrollment, persistence, and completion rates; and (F)conditions for learning, including school climate surveys, discipline rates, and student attendance and incident data.
 (6)A description of the process used to develop the application, including the involvement of family and community members.
 (7)An estimate of— (A)the number of children, by age, who will be served by each pipeline service over time; and
 (B)for each age group, the percentage of children (of such age group), within the neighborhood, who the eligible entity proposes to serve, disaggregated by each service, and the goals for increasing such percentage over time.
 (8)A description of how the pipeline services will include the following activities: (A)Providing high-quality early learning opportunities for children, beginning prenatally and extending through grade 3, by—
 (i)establishing or supporting high-quality early learning opportunities that provide children with full-day, full-year access to programs that support the cognitive and developmental skills, including social and emotional skills, needed for success in elementary school;
 (ii)providing for opportunities, through parenting classes, baby academies, home visits, or other evidence-based strategies, for families and expectant parents to—
 (I)acquire the skills to promote early learning, development, and health and safety, including learning about child development and positive discipline strategies (such as through the use of technology and public media programming);
 (II)learn about the role of families and expectant parents in their child’s education; and (III)become informed about educational opportunities for their children, including differences in quality among early learning opportunities;
 (iii)ensuring successful transitions between early learning programs and elementary school, including through the establishment of memoranda of understanding between early learning providers and local educational agencies serving young children and families;
 (iv)ensuring appropriate screening, diagnostic assessments, and referrals for children with disabilities, developmental delays, or other special needs;
 (v)improving the early learning workforce in the community, including through— (I)investments in the recruitment, retention, distribution, and support of high-quality professionals, especially those with certification and experience in child development;
 (II)the provision of high-quality teacher preparation and professional development; (III)the use of joint professional development for early learning providers and elementary school teachers and administrators; or
 (IV)efforts to increase the pay and benefits of early learning professionals; and (vi)enhancing data systems and data sharing among the eligible entity, partners, early learning providers, schools, and local educational agencies operating in the neighborhood.
 (B)Supporting, enhancing, operating, or expanding ambitious, rigorous, and comprehensive education reforms designed to significantly improve educational outcomes for children and youth in early learning programs through grade 12, which may include—
 (i)operating schools or working in close collaboration with local schools to provide high-quality academic programs, curricula, and integrated student supports;
 (ii)the provision of expanded learning time; and (iii)the provision of programs and activities that ensure that students—
 (I)are prepared for the college admissions, scholarship, and financial aid application processes; and (II)graduate college and career ready.
 (C)Supporting access to a healthy lifestyle, which may include— (i)the provision of high-quality and nutritious meals;
 (ii)access to programs that promote physical activity, physical education, and fitness; and (iii)education to promote a healthy lifestyle and positive body image.
 (D)Providing social, health, and mental health services and supports, including referrals for essential care and preventative screenings, for children, family, and community members, which may include—
 (i)dental services; (ii)vision care; and
 (iii)oral and auditory screenings and referrals. (E)Supporting students and family members as they transition from early learning programs into elementary school, from elementary school to middle school, from middle school to high school, from high school into and through college and into the workforce, including through specialized resources to address challenges that students may face as they transition, such as the following:
 (i)Early college high schools. (ii)Dual enrollment programs.
 (iii)Career academies. (iv)Counseling and support services.
 (v)Dropout prevention and recovery strategies. (vi)Collaboration with the juvenile justice system and reentry counseling for adjudicated youth.
 (vii)Advanced Placement (AP) or International Baccalaureate (IB) programs. (viii)Teen parent classrooms.
 (ix)Graduation and career coaches. (9)A description of the strategies that will be used to provide pipeline services (including a description of the process used to identify such strategies and the outcomes expected, and a description of which programs and services will be provided to children, family members, community members, and children not attending schools or programs operated by the eligible entity or its partner providers) to support the purpose of this Act.
 (10)An explanation of the process the eligible entity will use to establish and maintain family and community engagement.
 (11)An explanation of how the eligible entity will continuously evaluate and improve the pipeline, including—
 (A)a description of the metrics, consistent with section 106(a), that will be used to inform each component of the pipeline; and
 (B)the processes for using data to improve instruction, optimize integrated student supports, provide for continuous program improvement, and hold staff and partner organizations accountable.
 (12)An identification of the fiscal agent, which may be any entity described in section 102. (13)A list of Federal and non-Federal sources of funding that the eligible entity will secure to comply with the matching-funds requirement described in section 101(d), including other programs funded by the Department of Education, or programs in the Department of Health and Human Services, the Department of Housing and Urban Development, the Department of Justice, or the Department of Labor.
 (c)Memorandum of understandingAn eligible entity, as part of the application described in this section, shall submit a preliminary memorandum of understanding, signed by each partner entity or agency. The preliminary memorandum of understanding shall describe, at a minimum—
 (1)each partner’s financial and programmatic commitment with respect to the strategies described in the application, including an identification of the fiscal agent;
 (2)each partner’s long-term commitment to providing pipeline services that, at a minimum, accounts for the cost of supporting the pipeline (including after grant funds are no longer available) and potential changes in local government;
 (3)each partner’s mission and plan that will govern the work that partners do together; (4)each partner’s long-term commitment to supporting the pipeline through data collection, monitoring, reporting, and sharing; and
 (5)each partner’s commitment to ensure sound fiscal management and controls, including evidence of a system of supports and personnel.
					104.Use of funds
 (a)In generalEach eligible entity that receives a grant under this title shall use the grant funds to— (1)implement the pipeline services, as described in the application under section 103; and
 (2)continuously evaluate the success of the program and improve the program based on data and outcomes.
 (b)Special rulesEach eligible entity that receives a grant under this title— (1)shall, in the 3rd year of the grant and each subsequent year, including each year of a renewal grant, use not less than 80 percent of grant funds to carry out the activities described in subsection (a)(1);
 (2)if it includes an institution of higher education, shall ensure that the institution limits the overhead rate charged by the institution (to cover costs for items such as administration, insurance, and taxes) to not more than 20 percent.
					105.Report and publicly available data
 (a)ReportEach eligible entity that receives a grant under this title shall prepare and submit an annual report to the Secretary, which shall include—
 (1)information about the number and percentage of children, family members, and community members in the neighborhood who are served by the grant program, including a description of the number and percentage of children accessing each of the pipeline services;
 (2)data (disaggregated by the categories described in section 205(a)(1)) about the grant program’s success in—
 (A)narrowing achievement gaps and improving student achievement; (B)ensuring school readiness and healthy socio-emotional development;
 (C)increasing student persistence; (D)increasing student attendance, and decreasing incidences of violence, suspension, and expulsion;
 (E)improving conditions for learning, as measured by a school climate survey; (F)increasing the number and percentage of family members who participate in adult education and family literacy programs and other community activities; and
 (G)increasing secondary school graduation rates and college entry and completion rates; (3)information relating to the performance metrics described in section 106(a); and
 (4)other indicators that may be required by the Secretary, in consultation with the Director of the Institute of Education Sciences.
 (b)Publicly available dataEach eligible entity that receives a grant under this title shall make publicly available, including through electronic means, the information described in subsection (a). To the extent practicable, such information shall be provided in a form and language accessible to parents and families in the neighborhood, and such information shall be a part of statewide longitudinal data systems.
				106.Accountability
 (a)Performance metricsThe Secretary shall establish performance metrics relevant to the evaluation of the grant program under this title.
 (b)EvaluationThe Secretary shall evaluate the implementation and impact of the activities funded under this title, in accordance with section 202.
				IIGENERAL PROVISIONS 
			201.Planning grants
 (a)PurposeThe purposes of the planning grant program established under this section are to— (1)enable communities to assess their needs and assets regarding the unmet needs of children and youth;
 (2)develop appropriate plans to address such unmet needs through the provision of pipeline services; and
 (3)support communities as such communities prepare to apply for a grant under title I. (b)Planning grants authorizedFrom the amounts appropriated under section 204, the Secretary may reserve not more than 10 percent for planning grants to entities eligible for grants under title I.
 (c)DurationGrants awarded under this section shall be for a period of not more than 1 year, and such grants shall not be renewed.
				(d)Application
 (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAt a minimum, the application described in paragraph (1) shall describe— (A)how the eligible entity will conduct a needs and assets analysis;
 (B)how the eligible entity will use planning grant funds in accordance with the purpose of this Act, including to establish a process to prioritize and allocate resources and services to address the unmet needs of children and youth in the community; and
 (C)how the eligible entity will use planning grant funds to become more competitive in applying for a grant under title I.
 (e)LimitationNo entity may receive a grant under this section while concurrently receiving grant funding under title I of this Act.
 (f)Matching fundsThe Secretary shall require that each eligible entity receiving a grant under this section contribute matching funds in an amount equal to not less than 50 percent of the amount of the grant. Such matching funds may come from Federal or non-Federal sources.
 202.EvaluationFrom the amounts appropriated under section 204, the Secretary may reserve not more than 3 percent for a national evaluation of the activities carried out under title I. In conducting such evaluations, the Secretary shall—
 (1)direct the Director of the Institute of Education Sciences, in consultation with the relevant program office at the Department, to evaluate the implementation and impact of the activities funded under title I, including the costs and benefits of such activities, relative expenditures on different activities in the pipeline, and the impacts of such activities on incarceration and recidivism rates of children in neighborhoods served by grants under such title;
 (2)direct the Director of the Institute of Education Sciences to identify best practices to improve the effectiveness of activities funded under title I; and
 (3)disseminate research on best practices to significantly improve the academic outcomes of children living in our Nation’s most distressed communities.
 203.National activitiesFrom the amounts appropriated under section 204 for a fiscal year, the Secretary may reserve not more than 5 percent for national activities, which may include—
 (1)research on the activities carried out under title I; (2)identifying and disseminating best practices;
 (3)support for the community of practice related to the purposes of this grant, which may include technical assistance and conferences;
 (4)professional development; and (5)other activities consistent with the purpose of this Act.
 204.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years.
			
